In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 19-2530

GERALD PEETERS,
                                                Plaintiff-Appellant,

                                 v.


ANDREW M. SAUL, Commissioner
of Social Security,
                                               Defendant-Appellee.


          Appeal from the United States District Court for the
                     Eastern District of Wisconsin.
    No. 2:18-cv-00738-WED — William E. Duffin, Magistrate Judge.



    ARGUED JUNE 3, 2020 — DECIDED SEPTEMBER 15, 2020


   Before SYKES, Chief Judge, and BAUER and ST. EVE, Circuit
Judges.
    BAUER, Circuit Judge. Gerald Peeters appeals the denial of
his claim for disability insurance benefits. In 2016 and 2018,
the Administrative Law Judge (ALJ) determined Peeters was
not disabled under the relevant regulations. Peeters sought
2                                                  No. 19-2530

relief in the district court, which reviewed the ALJ’s opinion
and found that the decision was supported by substantial
evidence. Peeters contests the ALJ’s weight and application
of the opinions given by Dr. Sandra King and state agency
psychologists. Because we find the ALJ’s opinion was sup-
ported by substantial evidence, we affirm.
                     I. BACKGROUND
    Gerald Peeters filed for disability benefits in 2013. He
amended the onset date of his disability to 2014, which
included degenerative disc disease in the lumbar spine,
degenerative joint disease of the right shoulder, depressive
disorder, post-traumatic stress disorder, generalized anxiety
disorder, and learning disabilities. Peeters has not sustained
gainful employment since 2014. After his application was
denied, Peeters received a hearing. The ALJ denied Peeters
disability benefits in 2016. The Appeals Council denied
Peeters’ request for review. Peeters sued and the district court
approved the parties’ joint stipulation to remand for further
administrative proceedings.
    On remand, the Appeals Council instructed the ALJ to
reconsider Peeters’ maximum residual functional capacity,
obtain evidence and examples of jobs Peeters could perform
from a vocational expert, provide a new hearing, and issue a
new decision. At the second hearing in 2018, the ALJ issued a
fifteen-page decision denying Peeters disability benefits
because he failed to meet the severity requirements of 20 C.F.R.
pt. 404 and 20 C.F.R. pt. 416. Peeters filed an action with the
district court, which affirmed the ALJ’s decision. On appeal,
Peeters seeks remand for the partial or little weight given to
No. 19-2530                                                      3

Dr. King’s assessments and the great weight given to the six
psychologists’ assessments.
    Dr. King first examined Peeters in 2014 and diagnosed him
with major depressive disorder and generalized anxiety
disorder. She gave him a global assessment functioning score
of 65, which indicates mild symptoms. In 2016, Dr. King
assessed Peeters again and increased his level of difficulty in
dealing with routine work stress, adapting to changes, and
being able to physically handle a job from moderate to severe
without an explanation. Dr. King’s diagnosis was the same in
2016 as in 2014 with only the addition of a “post-traumatic
stress disorder” diagnosis.
   Six state agency psychologists evaluated Peeters. Doctors
Richard Waranch, Jack Spear, and Jan Jacobson found Peeters
would have moderate limitations completing a normal
workday and carrying out detailed instructions, but could
handle simple two to three-step instructions. They found he
could perform simple, routine, and repetitive work within
these limitations. Doctors Jayant Desai, Syd Foster, and Marie
Turner found Peeters capable of performing light work.
                       II. DISCUSSION
    “We review the district court’s judgment de novo” and
directly review the ALJ’s decision. Elder v. Astrue, 529 F.3d 408,
413 (7th Cir. 2008). We consider whether the ALJ’s decision is
supported by “substantial evidence.” 42 U.S.C. § 405(g); Beistek
v. Berryhill, 139 S. Ct. 1148 (2019). The court’s role is not to
reweigh evidence, but to determine whether the ALJ built an
“accurate and logical bridge” between the evidence and the
conclusion. Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014).
4                                                   No. 19-2530

    The ALJ applies a five-step sequential evaluation in
determining whether the claimant is disabled. The ALJ first
considers whether the claimant had engaged in substantial
gainful activity. Then the ALJ considers whether the claimant
has a medically determinable impairment or combination of
impairments that is “severe.” A “severe” impairment signifi-
cantly limits the claimant’s ability to perform basic work
activities. Moore v. Colvin, 743 F.3d 1118, 1121 (7th Cir. 2014).
The ALJ determined Peeters met the first two steps.
    However, the ALJ found Peeters does not have impair-
ments severe enough to meet or medically equal the severity
of one of the listed impairments for a required twelve-month
period. See 20 C.F.R. §§ 404.1520(d), 416.920(d), and 416.926.
Based on the evidence presented, the ALJ concluded that
Peeters could perform light work, limited to occasional
climbing of ladders, ropes, scaffolds, ramps, or stairs; occa-
sional stooping, crouching, kneeling, or crawling; and limited
overhead reaching. While unable to perform past relevant
work, Peeters could perform unskilled, simple, routine,
repetitive work.
   While Peeters claims the ALJ erred in the weight and
application of Dr. King’s two opinions, substantial evidence
supports the ALJ’s decision. The ALJ gave “great weight” to
most of Dr. King’s first opinion. However, Dr. King’s state-
ments regarding Peeters’ ability to handle the physical de-
mands of a job were outside of her area of expertise. Instead,
the ALJ relied on testimony from the vocational expert, who
identified jobs Peeters could perform.
No. 19-2530                                                   5

    The ALJ found Dr. King’s substantially similar second
opinion inconsistent with other evidence. In this second
opinion, she increased Peeters’ difficulty withstanding routine
work stress and adapting to change from moderate to severe
with no explanation. Doctors Waranch, Spear, and Jacobson
all found Peeters was not significantly limited in most func-
tional areas and had only “moderately limited” mental
function regarding carrying out detailed instructions, complet-
ing a normal workday and workweek without interruptions
from psychologically based symptoms or performing at a
consistent pace without an unreasonable number and length of
rest breaks, maintaining attention and concentration for
extended periods, and interacting appropriately with the
general public. No other experts found that Peeters’ disability
increased during that time frame. Dr. King’s substantially
similar second opinion, with the increased level of severity,
was inconsistent with other evidence in the record and the ALJ
properly gave her opinion partial weight.
    Peeters also claims the ALJ erred regarding the weight of
the state agency psychologists’ opinions in both a hypothetical
question and the residual functional capacity. Three state
agency psychologists, Doctors Waranch, Spear, and Jacobson,
all maintained Peeters would have moderate limitations in the
work setting, but could perform simple, routine, and repetitive
work within these limitations, such as simple two to three-step
instructions. Furthermore, Doctors Desai, Foster, and Turner
found Peeters capable of performing light work. The ALJ
included the psychologists’ stated limitations in a hypothetical
posed to the vocational expert. The vocational expert testified
that an individual with these limitations would be able to
6                                                  No. 19-2530

perform certain jobs such as food preparation worker, mail
clerk, and laundry worker. This list further included additional
jobs for sedentary work. We find that the ALJ properly gave
the state agency psychologists’ opinions great weight because
they were supported by substantial evidence in the record.
                     III. CONCLUSION
   We AFFIRM the district court’s decision to affirm the ALJ’s
decision to deny Peeters disability benefits.